DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al. (US 5,074,471).
Regarding claim 14, Baumgarten, as noted by the references herein and the annotated figure below, teaches a nozzle assembly (10) for a vehicle washing system (col. 1, ln. 6-8) comprising: 
a unitary nozzle body (11) comprising a one-piece molded article including a central body (col. 2, ln. 38-39; figs. 1, 2), a first supply port (18a) integrally formed with the central body (col. 2, ln. 43-46; figs. 1, 2), a first outlet port (fig. below) integrally formed with the central body (figs. 1, 2), a second supply port (18b) integrally formed with the central body (col. 2, ln. 43-46; figs. 1, 2), and a second outlet port (fig. below) integrally formed with the central body (figs. 1, 2): 
a first flow channel (fig. below) extending through the central body and comprising the first supply port (18a) and the first outlet port (fig. 1 - the upper, middle port); and 
a second flow channel (fig. below) that is fluidly isolated from the first flow channel (fig. 1), the second flow channel extending through the central body and comprising the second supply port (18b) and the second outlet port (fig. 1 - lower, middle port); 
a first spray nozzle (20) snap-fit to the first outlet port (col. 3, ln. 2-3; fig. 1); and 
a second spray nozzle (20) snap-fit to the second outlet port (col. 3, ln. 2-3; fig. 1); 
wherein the first and second spray nozzles each comprise: a nozzle housing having a stem (21) received within one of the first outlet port and the second outlet port (fig. 3), the stem comprising a snap-fit component (25), and a head (22/23) projecting outwardly from the nozzle body (fig. 3), the head comprising a nozzle outlet (24) through which cleaning media is sprayed; and a flow passage extending through the stem and the head of the nozzle housing (fig. 3);
wherein the first and second outlet ports comprise snap-fit parts (12) integrally formed therewith (fig. 1), the snap-fit parts interlocking the first and second spray nozzles to the unitary nozzle body (col. 2, ln. 39-40).  
Regarding claim 15, Baumgarten teaches the nozzle assembly described regarding claim 14, and further wherein: a portion of the first flow channel that extends from the first supply port through the nozzle body lies along a first axis; a portion of the second flow channel that extends from second supply port through the nozzle body lies along a second axis; and the second axis is non-parallel to the first axis (fig. below).
Regarding claim 16, Baumgarten teaches the nozzle assembly described regarding claim 15, and further wherein the first and second axes are perpendicular to each other (fig. below).
Regarding claim 17, Baumgarten teaches the nozzle assembly described regarding claim 15, and further wherein the stem of the second spray nozzle comprises an axis that is one of perpendicular and oblique to the second axis (fig. below).
Regarding claim 18, Baumgarten teaches the nozzle assembly described regarding claim 15, and further wherein the first spray nozzle has a nozzle outlet axis that is oblique to the first axis (fig. below) and the second spray nozzle has a nozzle outlet axis that is oblique to the second axis (fig. 1 - the nozzle outlet axis of the second spray nozzle is the horizontal axis coming straight out from the plane of the page).

    PNG
    media_image1.png
    562
    774
    media_image1.png
    Greyscale

Annotated Figure 1 of Baumgarten
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (US 5,074,471) in view of Yamada et al. (GB 2 350 284).
Regarding claim 1, Baumgarten, as noted by the references herein and the annotated figure below, discloses a nozzle assembly (10) for a vehicle washing system (col. 1, ln. 6-8) comprising: 
a unitary nozzle body (11) comprising a one-piece molded article including a central body (col. 2, ln. 38-39; figs. 1, 2), a plurality of inlet ports (18a/b) integrally formed with the central body (col. 2, ln. 43-46; figs. 1, 2), a plurality of outlet ports (fig. below) integrally formed with the central body (figs. 1, 2), and a plurality of flow channels (fig. below) extending through the central body (col. 2, ln. 43-46; figs. 1, 2) that are fluidly isolated from each other (fig. 1), the plurality of flow channels each comprising one of the plurality of inlet ports and at least one of the plurality of outlet ports (fig. below); 
a plurality of spray nozzles (20), each of the plurality of spray nozzle attachable to one of the outlet ports via a snap-fit connection (col. 3, ln. 2-3); 
the plurality of spray nozzles including a first spray nozzle comprising: 
a nozzle housing having a stem (13/21) received within a first outlet port of the plurality of outlet ports (fig. 3) and a head (22/23) projecting outwardly from the nozzle body (fig. 3), the head comprising a nozzle outlet (24) through which cleaning media is sprayed; and 
a flow passage extending through the stem and the head of nozzle housing (fig. 3); 
wherein the snap-fit connection between the first spray nozzle and the first outlet port comprises a snap-lock receiver (12) integrally formed on the first outlet port (col. 2, ln. 39-40; fig. 4); and a snap-lock element (13) on the stem (col. 2, ln. 39-40; fig. 4), the snap-lock element engageable with the snap-lock receiver to retain the first spray nozzle in a mounted position on the nozzle body (col. 2, ln. 39-40; fig. 4).
Baumgarten does not disclose that the snap-lock element is integrally formed on the stem.  
Yamada teaches a nozzle assembly (1) for a vehicle washing system (p. 1, ln. 7-9; fig. 2) comprising a nozzle body (2) having an outlet port (fig. 4) and a spray nozzle (10) comprising a stem (11) received within the outlet port via a snap-fit connection (p. 3, ln. 10-11; fig. 4); wherein the snap-fit connection between the spray nozzle and the outlet port comprises a snap-lock receiver (3) integrally formed on the outlet port (col. 2, ln. 39-40; fig. 4); and a snap-lock element (p. 4, ln. 1; fig. 1 - the “spherical shape”) integrally formed on the stem (p. 4, ln. 1-3; fig. 1), the snap-lock element engageable with the snap-lock receiver to retain the first spray nozzle in a mounted position on the nozzle body (p. 2, ln. 5-8; fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle assembly of Baumgarten to integrally form the snap-lock element on the stem, as taught by Yamada.  Such a modification would eliminate a potential leak path within the spray nozzle.  
Regarding claim 2, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 1, and further wherein the plurality of flow channels comprises a first flow channel  and a second flow channel (fig. below), a portion of the first flow channel extending along a first axis (fig. 1 - longitudinal axis of 17a), and a portion of the second flow channel extending along a second axis; and the second axis is non-parallel to the first axis (fig. below).
Regarding claim 3, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 2, and further wherein the first and second axes are perpendicular to each other (fig. below).
Regarding claim 4, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 2, and further wherein the stem of the first spray nozzle comprises a stem axis that is collinear with the first axis and one of perpendicular and oblique to the second axis (fig. below).
Regarding claim 5, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 2, and further wherein the nozzle outlet has a nozzle outlet axis that is oblique to the first axis (fig. below).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Weitzel et al. (US 2016/0318486).
Regarding claim 6, Baumgarten, as noted by the references herein and the annotated figure above, discloses a nozzle assembly (10) for a vehicle washing system (col. 1, ln. 6-8) comprising: 
a unitary nozzle body (11) comprising a plurality of inlet ports (18a/b) including a first inlet port (col. 2, ln. 43-46; figs. 1, 2), a plurality of outlet ports including a first outlet port (fig. below), and a plurality of flow channels therein (fig. below) that are fluidly isolated from each other (fig. 1), the plurality of flow channels each comprising one of the plurality of inlet ports and at least one of the plurality of outlet ports (fig. below); 
a plurality of spray nozzles (20), each of the plurality of spray nozzles attachable to one of the outlet ports via a snap-fit connection (col. 3, ln. 2-3); 
the plurality of spray nozzles including a first spray nozzle comprising: 
a nozzle housing having a stem (13/21) received within the first outlet port (fig. 3) and a head (22/23) projecting outwardly from the nozzle body (fig. 3), the head comprising a nozzle outlet (24) through which cleaning media is sprayed; and 
a flow passage extending through the stem and the head of nozzle housing (fig. 3); 
wherein the snap-fit connection between the first spray nozzle and the first outlet port comprises a snap-lock receiver (12) on the first outlet port (col. 2, ln. 39-40; fig. 4); and a snap-lock element (13) on the stem (col. 2, ln. 39-40; fig. 4), the snap-lock element engageable with the snap-lock receiver to retain the first spray nozzle in a mounted position on the nozzle body (col. 2, ln. 39-40; fig. 4).
Baumgarten does not disclose a check valve integrated with the first inlet port to control the flow of cleaning media to the first spray nozzle.  Baumgarten does disclose a check valve integrated with the nozzle body to control the flow of cleaning media to the first spray nozzle (col. 3, ln. 31-35).
Weitzel teaches a nozzle assembly for a vehicle washing system (par. 22, fig. 1) comprising a unitary nozzle body (2) with an inlet port (5), an outlet port (7), and a flow channel therein comprising the inlet port and the outlet port (fig. 1), the assembly further comprising a spray nozzle (3) attachable to the outlet port via a snap-fit connection (par. 22, 25; fig. 1 - via element 11) and a check valve (4) integrated with the inlet port (par. 24; fig. 1) to control the flow of cleaning media to the spray nozzle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle assembly of Baumgarten to further comprise the check valve integrated with the first inlet port, as taught by Weitzel, in lieu of the arrangement in which the check valve is integrated with the spray nozzle.  Such a modification will stop the cleaning media in the nozzle body before it reaches the spray nozzle and would reduce the likelihood of the media freezing within the nozzle and preventing its operation.  
Regarding claim 7, Baumgarten in view of Weitzel discloses the nozzle assembly described regarding claim 6, and further wherein the unitary nozzle body is a one-piece molded article including a central body, wherein the plurality of inlet ports and the plurality of outlet ports are integrally formed with the central body, and the plurality of flow channels extend through the central body (col. 2, ln. 38-39; figs. 1, 2).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Yamada and further in view of Barton (US 2011/0079661).
Regarding claim 8, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 1.  Baumgarten in view of Yamada does not disclose wherein: the snap-lock receiver comprises a groove in an inner surface of the first outlet port; and the snap-lock element comprises a bead on an outer surface of the stem, the groove configured to at least partially receive the bead.
Barton teaches a nozzle assembly (102/103) comprising a nozzle body (103) comprising a first outlet port (106), a keyway (110) on the first outlet port (fig. 8), a spray nozzle (102) comprising a stem (104) received within the first outlet port (par. 38), wherein the outlet port further comprises a snap-lock receiver comprising a groove (142) and the stem further comprises a snap-lock element comprising a bead (140, see par. 41).  Barton further teaches that such an arrangement provides a secure snap-fit connection between the spray nozzle and the nozzle body.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the snap-lock connection of Baumgarten in view of Yamada such that the snap-lock receiver further comprises a groove in an inner surface of the first outlet port; and the snap-lock element further comprises a bead on an outer surface of the stem, the groove configured to at least partially receive the bead, as taught by Barton, since providing these additional elements to the snap-fit connection was known to provide a more secure connection between the spray nozzle and the nozzle body.  
Regarding claims 9 and 11, Baumgarten in view of Yamada and Barton discloses the nozzle assembly described regarding claim 8.  Barton further teaches a keyway (110) on the first outlet port (fig. 8)and a key (108) on the stem (fig. 8), the key receivable in the keyway to align the stem in a predetermined position on the first outlet port and lock the first spray nozzle and the nozzle body together radially (par. 38; fig. 11).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle assembly of Baumgarten in view of Yamada to further comprise a keyway on the first outlet port; and a key on the stem, the key receivable in the keyway to align the stem in a predetermined position on the first outlet port and lock the first spray nozzle and the nozzle body together radially, as taught by Barton, since this was known to rotationally orient the spray nozzle in the nozzle body (Barton, par. 38).  
Regarding claim 10, Baumgarten in view of Yamada and Barton discloses the nozzle assembly described regarding claim 9, and Barton further teaches wherein the key comprises a lug on the stem (fig. 8, 9A), the lug disposed between a head (170) of the nozzle housing and a snap lock element (126), wherein the head comprises a flange (168) seated against a rim of the first outlet port with a proximal surface (170) of the flange in flush engagement with the rim (fig. 11, 11A), and wherein the lug extends radially from the stem along the proximal surface of the flange (fig. 8, 10 - the lug extends in the radial direction along a path parallel and close to the path of the proximal surface).
Regarding claim 12, Baumgarten in view of Yamada discloses the nozzle assembly described regarding claim 1.  Baumgarten in view of Yamada does not disclose wherein the head comprises a flange seated against a  rim of the first outlet port, with a proximal surface of the flange in flush engagement with the rim. 
Barton teaches a nozzle assembly (102/103) comprising a nozzle body (103) comprising a first outlet port (106), a keyway (110) on the first outlet port (fig. 8), a spray nozzle (102) comprising a stem (104) received within the first outlet port (par. 38), wherein the outlet port further comprises a snap-lock receiver comprising a groove (142) and the stem further comprises a snap-lock element comprising a bead (140, see par. 41), and further wherein the head comprises a flange (168) seated against a rim of the first outlet port, with a proximal surface (170) of the flange in flush engagement with the rim (fig. 11, 11A).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle assembly of Baumgarten in view of Yamada such that the head comprises a flange seated against a rim of the first outlet port, with a proximal surface of the flange in flush engagement with the rim, as taught by Barton, since this was known to provide a pry surface to assist in removal of the spray nozzle from the nozzle body (Barton, par. 46).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten.
Baumgarten discloses the nozzle assembly described regarding claim 14, and further wherein the second supply port is perpendicular to the second outlet port (fig. 1).  Baumgarten does not disclose wherein the first supply port is collinear with the first outlet port.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the first supply port collinearly with the first outlet port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Such a modification may facilitate assembly of the nozzle assembly to existing structures and conduits of the vehicle.    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Weitzel and further in view of Barton.
Regarding claim 21, Baumgarten in view of Weitzel discloses the nozzle assembly described regarding claim 6.  Baumgarten in view of Yamada does not disclose wherein the head comprises a flange seated against a  rim of the first outlet port, with a proximal surface of the flange in flush engagement with the rim. 
Barton teaches a nozzle assembly (102/103) comprising a nozzle body (103) comprising a first outlet port (106), a keyway (110) on the first outlet port (fig. 8), a spray nozzle (102) comprising a stem (104) received within the first outlet port (par. 38), wherein the outlet port further comprises a snap-lock receiver comprising a groove (142) and the stem further comprises a snap-lock element comprising a bead (140, see par. 41), and further wherein the head comprises a flange (168) seated against a rim of the first outlet port, with a proximal surface (170) of the flange in flush engagement with the rim (fig. 11, 11A).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle assembly of Baumgarten in view of Weitzel such that the head comprises a flange seated against a rim of the first outlet port, with a proximal surface of the flange in flush engagement with the rim, as taught by Barton, since this was known to provide a pry surface to assist in removal of the spray nozzle from the nozzle body (Barton, par. 46).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Regarding Baumgarten, Applicant argues that this reference does not disclose a “snap-lock receiver” or a “snap-lock element” that is integrally formed on the outlet port since “nothing about the ball-like receivers 12 is expressly or inherently described as a snap-lock receiver or a snap-lock element” (see Applicant’s Arguments, p. 10, ln. 10-13 and p. 13, ln. 6-9).  
In response, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  The plain and ordinary meaning of the term “snap-lock” is interpreted to be an interference-type connection formed by forcing the two individual elements into an interlocking connection by causing relatively small, elastic deflection in one or both of a protruding portion formed on one of the elements and a corresponding mating, or receiving, portion on the other element.  Baumgarten discloses a receiving portion 12 and a protruding portion 13 in interlocking engagement; therefore, these elements are considered to be a snap-lock receiver and a snap-lock element, respectively.  
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752